Citation Nr: 0104979	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-13 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 17, 
1993, for a grant of service connection for chronic ocular 
histoplasmosis syndrome.

(The issue of whether there was clear and unmistakable error 
(CUE) in the February 1967 decision of the Board of Veterans' 
Appeals which, in pertinent part, denied a claim for service 
connection for bilateral chorioretinitis, is addressed in a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946, and from December 1946 to July 1947.

This issue is before the Board of Veterans' Appeals (Board) 
pursuant to an August 3, 2000 Order of the United States 
Court of Appeals for Veterans Claims (CAVC) which vacated the 
June 1998 Board decision and remanded the issue to the Board.  
The CAVC found that the Board's June 1998 decision failed to 
sufficiently address the reasonably raised issue of CUE in a 
1967 Board decision.  As noted above, that issue is addressed 
in a separate Board decision.  Due to the fact that the CAVC 
vacated the June 1998 decision, the Board must readjudicate 
the issue of entitlement to an earlier effective date for 
service connection for chronic ocular histoplasmosis 
syndrome.

In this case, the Board denied a claim for service connection 
for bilateral chorioretinitis in February 1967.  In February 
1993, the veteran filed a request to reopen the claim for 
service connection for a bilateral eye disorder.  The St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), continued to deny the claim and the 
veteran appealed the case to the Board.  In a July 1996 
decision, the Board determined that the veteran was entitled 
to service connection for a bilateral eye disability, 
diagnosed as ocular histoplasmosis syndrome.  In rating 
decision of January 1997, the RO implemented the July 1996 
Board decision and granted service connection for the 
bilateral eye disability.  The RO assigned a 100 percent 
disability rating, effective from February 17, 1993.  The 
veteran has appealed that decision, contending that he is 
entitled to an earlier effective date for service connection 
for the bilateral eye disability.


FINDINGS OF FACT

1.  A final Board decision, dated in February 1967, denied 
service connection for a chronic eye disability, diagnosed as 
bilateral chorioretinitis. 

2.  On February 17, 1993, the RO received a request from the 
veteran to reopen the claim for a bilateral eye disorder, 
then diagnosed as ocular histoplasmosis syndrome.

3.  In a rating decision of January 1997, the RO implemented 
the Board's July 1996 decision, which granted service 
connection for ocular histoplasmosis syndrome and a 100 
percent rating was assigned from February 17, 1993.

4.  Entitlement to service connection for a bilateral eye 
disability was not shown by the evidence of record prior to 
receipt of the claim filed on February 17, 1993.


CONCLUSION OF LAW

An effective date earlier than February 17, 1993, for the 
grant of service connection for ocular histoplasmosis 
syndrome, is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for his service-connected bilateral eye 
disability.  He alleges that he lost vision in one eye in 
1958 and should receive 50 percent compensation since then 
for that eye and that he lost vision in the other eye in May 
1965 and should be awarded 100 percent compensation since 
that date.


I.  Factual Background

The veteran's service medical records show that on 
examination in July 1943 his eyes were normal and his vision 
was 20/20 in each eye.  In October 1944 he had an 
intracranial injury when he was struck by a hit and run 
driver.  He was unconscious for several days.  A record dated 
in October 1944 after the injury notes that an 
ophthalmoscopic examination was normal.  A record dated in 
May 1945 shows that the veteran complained of headaches and 
had noticed slight pain and blurring of the left eye that 
morning.  Examination reports dated in January 1946 and 
December 1946 note that his pupils were normal, his distant 
vision was 20/20 in each eye, his color perception was 
normal, and no disease or anatomical defects were noted.  
Another examination report dated in July 1947 notes that the 
pupils were round and equal, and reacted to light and 
accommodation.  His distant vision was 20/20 in each eye, 
color perception was normal, and the examiner noted that 
there were no anatomical defects or disease.

A VA medical record of a hospitalization from July to August 
1947 notes that the veteran's eyes were normal.  A VA 
examination report dated in May 1948 notes that the veteran's 
eyes were normal.  Another VA examination report dated in May 
1953 contains no notation of any eye problems.  A VA 
examination report dated in February 1959 notes that the 
veteran's vision was 10/10 in each eye.  Extraocular movement 
was normal.  There was no nystagmus.  The pupils were small, 
round and equal, and reacted to light and accommodation.

At a VA examination in March 1960, the veteran reported that 
he had lost the sight in his right eye in May 1959.  Distant 
vision in the left eye was still noted to be 10/10.  The 
veteran was diagnosed with blindness of the right eye due to 
macular degeneration, also some optic nerve atrophy, and mild 
glaucoma.  

In rating decision of May 1960, service connection for 
blindness in the right eye was denied.  The Los Angeles, 
California RO noted that no eye condition was noted as a 
residual of the injury in October 1944, nor at discharge from 
his first period of service.  In addition, no eye disorder 
was noted during the veteran's second period of service.

The U.S. Naval Hospital record of a hospitalization from May 
to June 1965 notes a diagnosis of amaurosis, chorioretinitis, 
bilateral.  It was noted that the ocular examination on 
admission revealed that vision in the right eye was light 
perception correctable to 20/200 with pin hole and the left 
eye was 20/60 and not improved with lenses or pin hole.  The 
fundus of the right eye revealed an old justa-macular 
chorioretinitis lesion with some pigment and questionable old 
hemorrhage in the base.  There were several peripheral 
punched-out lesions of the retina and choroid.  The left eye 
revealed a cystic enlargement of the macular with surrounding 
macular edema, as well as several peripheral lesions, similar 
to those mentioned above.  The discrete, hard buffed-colored 
lesion in the choroid of the left eye just adjacent to the 
macular changed a little in appearance during his 
hospitalization.  They developed a small hemorrhage in the 
surface of the lesion, approximately one week prior to 
discharge.  It was the opinion of the Ophthalmology 
Department that the veteran had "an old chorioretinitis and 
one active lesion, at the present time, adjacent to the 
macula of the left eye.  The etiology of this condition 
cannot be ascertained with certainty but it is felt that the 
most likely etiology is that of histoplasmosis capsulatum but 
the possibility of a traumatic etiology could not be ruled 
out."

In September 1965, the Los Angeles, California RO received a 
statement from Dr. W. M., dated May 10, 1965, which indicates 
that he examined the veteran's eyes.  He noted that there was 
a history of gradual loss of central vision in the right eye 
beginning in 1959, the cause of which was undetermined.  The 
left eye had been normal until about the past week when the 
veteran had noticed distortion and blurring of that eye.  
There was also a history of a severe head injury 21 years 
earlier in which the veteran was unconscious, and persistent 
headaches, and was subsequently given glasses twice, which 
did not help.  Dr. W. M. noted that the veteran was found to 
have unusual fundus changes in both eyes and that it was 
"hard to know whether the fundus changes represent an 
unusual degenerative process, or a very low grade 
inflammatory process."  The physician further noted that the 
real nature of the disease was uncertain.

In September 1965, the Los Angeles, California RO received a 
medical statement from Dr. C. R., dated May 18, 1965, noting 
that the veteran had been examined the day before.  The 
veteran's history was noted.  On examination, the fundi 
showed numerous, discrete lesions most of which consisted of 
atrophy of the choroid and pigment epithelium.  In a few 
areas, especially the macula of the right eye, there was 
chorioretinal scarring.  In the left eye there was discrete, 
hard, buff-colored lesion in the choroid just adjacent to the 
macula with an overlying tiny retinal hemorrhage.  The 
physician noted that the etiology of the veteran's ocular 
involvement was not apparent upon fundus examination.  He 
suggested a careful medical survey.

In October 1965, the Los Angeles, California RO received 
another medical statement from Dr. W. M., dated October 21, 
1965.  The veteran was under his care for central 
chorioretinitis of the left eye, which was "presumably due 
to histoplasmosis."  The physician further noted that this 
disease was endemic to Tennessee and that he believed that 
"it is reasonable to assume that his original infection was 
probably acquired during his residence in Memphis."

The U. S. Naval Hospital record dated in February 1966 notes 
that the veteran had bilateral chorioretinitis.  It was noted 
that the etiology of the veteran's chorioretinitis was not 
definitely proven.  However, it was consistent with the 
diagnosis of histoplasmosis.  The examiner noted that the 
veteran was stationed in Memphis, Tennessee, during his 
military career and that there was an increased incidence of 
histoplasmosis in that area.

In an August 1966 rating decision, the Los Angeles, 
California RO denied service connection for bilateral 
chorioretinitis.  The Los Angeles, California RO found that 
the evidence did not definitely establish the etiology of the 
veteran's eye disease, although it could have been a result 
of histoplasmosis.  It was also noted that histoplasmosis was 
not diagnosed or treated in service and no evidence had been 
submitted to show that it was incurred in service.  The Los 
Angeles, California RO found that it would be speculative to 
hold that the veteran's current eye disease was the result of 
service incurred histoplasmosis.

Later in August 1966, the veteran submitted a statement along 
with several medical articles concerning histoplasmosis.  The 
veteran noted that during service he had been stationed in 
Tennessee from November 1943 until June 1944, and from August 
1946 until July 1947, an area which had a high incidence of 
histoplasmosis.

In a February 1967 decision, the Board denied service 
connection for bilateral chorioretinitis.  The Board noted 
that a review of the service medical records did not reveal 
any evidence of histoplasmosis or an eye disability.  The 
first evidence of an eye disability was in 1959, and 
histoplasmosis was first noted medically in 1965.  The Board 
considered the facts that Tennessee was an endemic area for 
histoplasmosis and that the veteran served there.  However, 
the Board found that it would be resorting to speculation, 
which the law did not permit, to conclude from this evidence 
that the veteran was entitled to service connection for 
bilateral chorioretinitis.

A VA hospital report dated in June 1978 shows that the 
veteran had partial blindness, secondary to retinopathy of 
unknown etiology and of long standing.

At a hearing in May 1979, on unrelated issues, the veteran 
testified that he was receiving Social Security disability 
for blindness.  He further stated that he had been diagnosed 
with chorioretinitis and had had internal hemorrhaging.  He 
stated that he had no central vision.  According to the 
veteran, there were three suspected causes for his 
chorioretinitis, one of which was traumatic.  

On February 17, 1993, the St. Petersburg, Florida RO received 
a correspondence from the veteran requesting reopening of his 
claim for service connection for his eye disability.  In 
December 1993, the veteran submitted a medical article about 
ocular histoplasmosis.

In December 1993, the RO administratively denied the claim, 
noting that service connection for chorioretinitis had been 
denied previously by the RO and the Board in February 1967.  
The RO notified the veteran that the Board decision was final 
in the absence of a finding of error in law or fact with that 
decision.  In addition, the RO notified the veteran that he 
could reopen his claim by submitting new and material 
evidence not considered in the prior decision.  The veteran 
appealed the decision.

In May 1994, the RO received a statement from a VA Staff 
Ophthalmologist, L. H., noting that the veteran had blindness 
caused by the fungus Histoplasma Capsulatum, ubiquitous in 
the surface soil of Tennessee.  The physician found that the 
veteran contracted the fungemia in Tennessee.  The veteran 
was blind from Ocular Histoplasmosis Syndrome.  The physician 
provided a medical opinion that the veteran incurred this 
disease while in the military service in Tennessee and that 
the activation of his ocular lesions occurred 12 and 18 years 
after he left the military service, which is within the 
expected time for lesion activation of 10 to 20 years after 
the fungemia.

In a July 1996 decision, the Board reopened the veteran's 
claim of entitlement to service connection for a bilateral 
eye disability.  In addition, the Board found that the 
veteran was entitled to service connection for a bilateral 
eye disability, diagnosed as ocular histoplasmosis syndrome.

In rating decision of January 1997, the RO implemented the 
July 1996 Board decision and granted service connection for 
ocular histoplasmosis syndrome.  A 100 percent evaluation was 
assigned from February 17, 1993.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter VCAA).  Among other things, the VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that the duty to assist and notification 
requirements of the VA have been substantially satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126).

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000).

Except as provided in 38 U.S.C. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (West 1991).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopened the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2000).

As noted above, the veteran's claim of entitlement to service 
connection for an eye disability was denied by means of a 
February 1967 Board decision.  Therefore, the Board finds 
that the February 1967 Board decision is final.

The first communication of record received from the veteran 
subsequent to the February 1967 final denial of his claim of 
entitlement to service connection for an eye disability which 
expressed his intent to reopen the claim for service 
connection for his eye disorder was received by the RO on 
February 17, 1993.

The Board has examined the evidence of record and finds that 
there is no communication of record subsequent to the 
February 1967 final Board denial of the veteran's claim and 
prior to February 17, 1993, which constitutes a claim, either 
formal or informal, to reopen the veteran's previously denied 
claim of entitlement to service connection for an eye 
disability.  As noted above, a June 1978 VA hospital report 
notes that the veteran had partial blindness secondary to 
retinopathy of unknown etiology.  This record does not 
indicate any intent on the part of the veteran to reopen his 
claim for service connection for his eye disorder.  In 
addition, at a personal hearing in May 1979 concerning 
unrelated issues, the veteran discussed his eye disability.  
However, his testimony in that regard did not evidence any 
intent to reopen his prior claim for service connection for 
his eye disorder.

The RO assigned the February 17, 1993, effective date for 
service connection based on the date of the veteran's 
submission of a reopened claim under 38 C.F.R. 
§3.400(q), (r), and denied his claim for an earlier effective 
date because of the final unappealed February 1967 Board 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2000).

The effective date of the grant of service connection for 
ocular histoplasmosis syndrome cannot be earlier than the 
date of VA receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b), (q)(ii).  In this case, the 
veteran's application to reopen his claim for service 
connection for an eye disability was received on February 17, 
1993.  As a result, the claim for an earlier effective date 
must be denied. 


ORDER

Entitlement to an effective date earlier than February 17, 
1993, for the grant of service connection for ocular 
histoplasmosis syndrome is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

